Citation Nr: 0404447	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hip 
dysplasia.  


REPRESENTATION

Appellant represented by:	Daniel Kransnegor, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for a bilateral hip disability 
had not been submitted.  In the May 2001 Board decision, the 
Board found that sufficient new and material evidence had 
been submitted and remanded the appeal for additional 
development.  

In August 2002 the Board denied the veteran's claim for 
entitlement to service connection for bilateral hip 
dysplasia.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2002 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand And To Stay Further 
Proceedings.  The Board's decision was vacated and the 
appellant's claim was remanded for the Board to adequately 
explain how the VA had complied with the notice and duty to 
assist provisions of the VCAA.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the July 2001 RO letter.  

2.  In March 2002 the veteran submitted duplicates of VA 
medical records that were already in the claims file.  

3.  The veteran was the subject of VA examinations in 
February 1979 and November 2001.  

4.  Bilateral hip dysplasia was not noted on the veteran's 
May 1954 Report of Medical Examination for Pre-Induction.

5.  The veteran's bilateral hip dysplasia is a congenital 
defect that pre-existed his service.

6.  The medical evidence does not establish that the 
veteran's bilateral hip dysplasia worsened beyond a normal 
progression during his service.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R § 3.159 (2003).

2.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's bilateral hip 
dysplasia existed prior to his service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2003).

3.  Bilateral hip dysplasia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussion in the July 
2001 RO letter.  Specifically, in this July 2001 letter the 
RO informed the appellant of the following: 1.)  VA's duty to 
notify him about his appeal; 2.)  VA's duty to assist him in 
obtaining evidence for his appeal; 3.)  What evidence he must 
show to establish entitlement to service connection; 4.)  
What information and evidence the RO still needed from the 
appellant; and 5.) What the appellant could do to help with 
his appeal.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in February 1979 and November 2001.  In 
addition, the RO obtained the veteran's service medical 
records and his post service private and VA medical records.  
In March 2002 the veteran submitted duplicates of VA medical 
records that were already in the claims file.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection for Bilateral Hip Dysplasia

In the instant appeal, the veteran contends that his 
bilateral hip dysplasia is due to an injury that occurred 
during basic training while in service.  A complete and 
thorough review of the evidence of record does not 
substantiate his contention to the requisite degree to 
warrant the grant of service connection.

The determination of the merits of the veteran's claim must 
be made as to whether the evidence supports his claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
his claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2003).  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c) (2003).

Service connection may be granted for hereditary diseases 
that either first manifest during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990), published at 55 
Fed. Reg. 43,253 (1990) (a reissue of General Counsel opinion 
008-88 (September 27, 1988)).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (Mar. 5, 1985)).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  An 
increase in severity is distinguished from the mere 
recurrence of manifestations of the pre-existing injury or 
disease.  Evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone or without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Davis v. Principi, 276 F.3d 1361 
(Fed. Cir. 2002).

The May 1954 Report of Medical Examination for Pre-Induction 
reflects that the veteran was qualified for general military 
service and that no defects had been discovered.  The veteran 
entered active duty in August 1954.

The veteran's service medical records first reveal a mention 
of his hip problems a mere five weeks into his active duty.  
A September 1954 service medical record reflects that the 
veteran had pain in his left hip.  A December 1954 service 
medical record reflects that he again had pain in the left 
hip.  The December 1954 service medical record also 
specifically states that the veteran had not history of 
trauma in relation to his hip pain and no history of bone 
disease.  The December 1954 Radiographic Report indicates 
that the left femoral head showed flattening and a decrease 
in absolute size with some sclerosis along its edge and a 
disturbance of the Shelton line indicating an old dysplasia; 
no other abnormalities could be demonstrated.

A January 1955 Radiographic Report reflects a clinical 
history of pain in the left hip for six months.  A February 
1955 service medical record reveals that the veteran 
complained of left hip pain when walking, that an X-ray 
report revealed indenting deformity, and contained a 
diagnosis of bilateral hip dysplasia, which was congenital.  
A February 1955 Physical Standards and Physical Profiling 
report indicates that due to his congenital malformation of 
the hips, which was permanent in nature, the veteran required 
special consideration in his classification and assignment.

A July 1955 service medical record reflects that the veteran 
had pain over his left hip.  A November 1955 Consultation 
Sheet requests recommendations for management of the 
veteran's congenital dysplasia of the hips which was 
symptomatic.  A June 1956 Progress Note reflects that the 
veteran indicated that his current left hip pain began in 
basic training.  An August 1956 service medical record 
reflects that the veteran had been in good health except for 
occasional left hip pain for the last two years.

A September 1956 service medical record reflects that the had 
some tenderness upon extension, flexion, adduction, and 
abduction of the hip joint but that the tenderness was 
minimal and his hips appeared symmetrical.  A September 1956 
Clinical Record reflects that the veteran stated that 
approximately six weeks after entering the Army he hurt his 
left hip and had occasional left hip pain since that time.  A 
September 1956 Radiographic Report reflects that the 
veteran's hips showed shallow acetabula bilaterally, more 
marked on the left, which represented an old dislocation of 
the hips and was congenital in nature.  The December 1956 
Report of Medical Examination for Temporary Retirement does 
not note the veteran's bilateral hip dysplasia.

As an initial matter, the Board will address whether the 
veteran's bilateral hip dysplasia existed before his service.  
The veteran specifically asserted in a January 2001 statement 
in support of his claim that his bilateral hip dysplasia did 
not exist prior to his military service.  The Board cannot 
agree as the evidence of record clearly refutes this 
assertion.

A veteran will be considered in sound condition upon entering 
service except for noted defects, or in this case, noted 
diseases.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c), 
3.304(b) (2003).  In the instant case, the veteran's May 1954 
pre-induction examination report did not note the veteran' 
hip condition, and, as such the presumption is that the 
veteran did not have the bilateral hip dysplasia.  However, 
the presumption of soundness may be rebutted by clear and 
unmistakable (obvious or manifest) evidence that the 
condition revealed in service existed before service.  Id.  
Clear and unmistakable evidence is evidence that is 
undebatable (cannot be misinterpreted and misunderstood).  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, 
within weeks of entering active duty, the veteran complained 
of hip pain and within months bilateral hip dysplasia was 
revealed.  Dysplasia, by its very definition, is an 
abnormality of development, and as such must have preexisted 
service.  See 38 C.F.R. § 3.304(b)(1)(2)(3); see generally 
Harris v. West, 203 F. 3d 1347 (Fed. Cir. 2000), Grahman v. 
West, 12 Vet. App. 406 (1999).  As such, the Board finds that 
the very nature of the veteran's congenital hip condition is 
such that it clearly and unmistakably existed prior to 
service.  Therefore, the presumption of soundness has been 
rebutted and is not applicable to the veteran in the present 
case.

A preexisting condition will be considered to have been 
aggravated by service when there is an increase in the 
disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (2003).  Service connection may be warranted for a 
hereditary disease that pre-exists service and progresses at 
an abnormally high rate during service.  VAOPGCPREC 67-90 
(July 18, 1990), published at 55 Fed. Reg. 43,253 (1990) (a 
reissue of General Counsel opinion 008-88 (September 27, 
1988)).  The evidence of record reflects that the veteran's 
bilateral hip dysplasia become symptomatic during service and 
that he experienced pain upon exertion, which alone does not 
satisfy the level of proof required to establish an increase 
in disability.  See Davis v. Principi, 276 F.3d 1361 (Fed. 
Cir. 2002).  The service medical records do not indicate that 
the veteran's bilateral hip dysplasia itself worsened or 
progressed at an abnormally high rate, only that the 
bilateral hip dysplasia become painful, or symptomatic, 
during his military service.  No pathological changes to the 
veteran's bilateral hip dysplasia were noted.  As such, the 
veteran's service medical records do not reveal an 
aggravation of his bilateral hip dysplasia.  See generally 
Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 
9 Vet. App. 402 (1996).  The Board also notes the presumption 
of aggravation is not triggered, as there is not evidence of 
record that his disability increased in severity during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Maxson 
v. West, 12 Vet. App. 453, 460 (1999).  

The Board observes that the veteran points to the fact that 
bilateral hip dysplasia was not noted on his May 1954 pre- 
induction examination report as an indicator that his 
disability must have been aggravated by his service.  But the 
Board notes that the veteran's bilateral hip dysplasia was 
also not noted in his December 1956 temporary retirement 
examination report.  What the veteran's service medical 
records as a whole indicate is that bilateral hip dysplasia 
is noted either on radiographic reports or when the veteran 
was being treatment for flare-ups of the condition.  In fact, 
the September 1956 service medical record dealing with a 
flare-up of the veteran's condition reflected that veteran's 
hips appeared symmetrical, mere months before the veteran's 
discharge from active duty.  Therefore, the Board cannot 
agree with the veteran's assertion that the absence of his 
congenital defect being noted on his pre-induction 
examination report is evidence that his bilateral hip 
dysplasia was aggravated in service.

The veteran also specifically asserts that his hip condition 
was aggravated by a hip injury during basic training.  But 
the veteran's service medical records do not reflect that the 
veteran suffered an injury during basic training.  In fact, 
while a January 1955 Radiographic Report reflects a clinical 
history of left hip pain for six months, the December 1954 
service medical record clearly indicated that the veteran had 
no history of trauma in relation to his hip pain.  Instead, 
the veteran's service medical record revealed a congenital 
condition in which the veteran's hips had developed 
abnormally.

Additionally, the veteran's post-service medical treatment 
records do not reveal that his bilateral hip dysplasia was 
aggravated during service.  A February 1972 letter from a 
private physician reflects that the veteran relayed to the 
private physician that while in service, the veteran was 
thrown to the ground injuring his left hip and that a medical 
examination at the time disclosed a chip in the hip joint.  
The private physician then stated, in reliance of the history 
given by the veteran, that, "The history of injury to the 
left hip would indicate aggravation of the pre-existing 
condition."

A February 1979 Radiographic Report reflects an impression 
of, "Findings probably consistent with residuals of 
congenital subluxation of both hips and mild bilateral 
osteoarthrosis, more marked on left."  A February 1979 VA 
Compensation Examination Report reflects that the veteran 
indicated he first began to have pain in his hips with 
strenuous exertion, especially during basic training.  The 
examination report contains a diagnosis of bilateral, 
congenital acetabular dysplasia with degenerative arthritis.  
The VA examiner noted in the February 1979 examination report 
that veteran's hip condition, if preexisting service, 
"evidently" was aggravated in service as, "the veteran, at 
the time of enlistment was good enough for service...now the 
pain and motion limitation have invalidated the vet[eran] for 
work..."

A June 2001 Orthopedic Outpatient Note reflects that the 
veteran had a letter from his representative, which asked the 
VA physician to determine whether the veteran's hip condition 
was congenital in nature and whether it was related to 
service.  The June 2001 note reflects that the veteran 
injured his left hip during active duty, which probably 
contributed to him developing degenerative joint disease of 
that hip.

A November 2001 VA Joints Examination Report reflects that 
the VA examiner reviewed the veteran's claims folders and 
stated that the veteran apparently entered service with a 
congenital dysplasia of both hips.  In the November 2001 
examination report, the VA examiner specifically opined that 
he felt that the veteran's hip condition was a result of a 
normal course of events, and of course a probability existed 
that the military did have some effect on the progression of 
the disease, but that would be conjecture on his part to make 
such a statement.

The Board finds that the opinion expressed by the VA examiner 
in the November 2001 examination report to be the most 
probative medical opinion contained in the evidence of 
record.  The VA examiner, in essence, opined that the 
veteran's hip condition has been the result of the normal 
course of events and that it would be a pure guess to state 
that the military had an effect on the progression of the 
veteran's hip condition.  This is in direct contrast to the 
February 1972 letter in which a private physician opined that 
a history of an injury to the veteran's left hip would 
indicate an aggravation of the preexisting condition, the 
February 1979 examination report in which a VA examiner 
stated the veteran's hip condition was aggravated by service, 
and the June 2001 outpatient note in which the VA physician 
stated that an in-service injury to the veteran's left hip 
probably contributed to the development of degenerative joint 
disease of that hip.  But these statements lack probative 
value in establishing that the veteran's bilateral hip 
dysplasia was aggravated by active duty.  The medical 
opinions expressed are based solely on a medical history 
given by the veteran and not on a review of the veteran's 
actual medical records, which do not support the veteran's 
history of injuring his hip during basic training.  As such, 
the Board finds these opinions to be immaterial as the 
physicians did not review relevant documents, the veteran's 
service medical records, which would enabled them to form 
independent, and probative, medical opinions.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Owens v. Brown, 
7 Vet. App. 429 (1995).  Therefore, based on the probative 
medical evidence contained in the evidence of record, the 
Board finds that the veteran's bilateral hip dysplasia was 
not aggravated by the veteran's active duty.  See Davis v. 
Principi, 276 F.3d 1361 (Fed. Cir. 2002).

With specific regard to the veteran's contentions that his 
bilateral hip dysplasia was aggravated during service, there 
is no indication that the veteran possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnoses or medical causation.  His 
statements regarding his bilateral hip dysplasia are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, the Board finds that the veteran's 
statements regarding his hip condition do not qualify as 
competent medical evidence to establish that his bilateral 
hip dysplasia was aggravated by his military service.

The evidence of record indicates that the veteran's hip 
condition eventually progressed to include degenerative 
arthritis in both of his hips, which led to hip replacement 
surgeries.  Certain chronic diseases, including arthritis, 
are considered to have been incurred in service even though 
there is no evidence of such disease during the period of 
service when the chronic disease manifests to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2003); see also Splane v. West, 216 F.3d 1058 
(2000).  The evidence of record does not indicate that the 
veteran had degenerative arthritis during service or to a 
compensable degree within one year of his discharge from 
active duty.  Neither does the veteran or his representative 
so contend.  Therefore the Board specifically notes that the 
veteran is not entitled to service connection based on a 
presumptive period for arthritis.

In brief, the evidence does not show that the veteran's 
bilateral hip dysplasia was aggravated during service.  
Therefore, the Board finds that service connection is not 
warranted.  See 38 C.F.R. § 3.303 (2003).  Accordingly, the 
Board concludes that the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
bilateral hip dysplasia.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for bilateral hip dysplasia is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



